1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA
10

11   YOUNG HEE PARK,                            )   Case No. CV 18-3806 FMO (SSx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   JUDGMENT
                                                )
14   3705 FIRESTONE BLVD, LLC, et al.,          )
                                                )
15                                              )
                                                )
16                       Defendant.             )
                                                )
17

18         IT IS ADJUDGED that the above-captioned action is dismissed without prejudice. The
19   parties shall bear their own fees and costs.
20   Dated this 10th day of May, 2019.
21

22
                                                                         /s/
23                                                               Fernando M. Olguin
                                                             United States District Judge
24

25

26

27

28
